Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  in line 22, the phrase “polishing the rough granule into at a solid granule ...” appears to be grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SU 1082477 A1, hereinafter  “SU ‘477” in view of Raehse (US 2009/0215664, already cited in IDS dated 03/11/2021 ). Please note that the citation from the SU ‘477 is based on the English translation. 
	Regarding claims 1-8, 13-15 and 20, SU ‘477 teaches a granulation technique used in chemical, food and  other industries for the preparation of cylindrical granules of paste-like materials (see 1st paragraph under “Description” section). The granulator contains a means for forming a tow (i.e., extruder; which reads on a molded solid mixture), a receiving tray, a limit switch, a cutter of the measured length of a rope, a plate for guiding the cut length of a rope, circular knives are provided with two rotating rollers placed above the circular blades and made with ring grooves, in which the edges of the circular knives, with one of the rollers mounted with the possibility of horizontal movement, and the guide plate is located above the rollers (see page 2,  6th full paragraph). Fig. 1 shows a granulator, general view and Fig 2 is a section A-A in Fig. 1. In Figs. 1-2, the device contains an extruder 1 for forming a rope with a mandrel 2, a receiving tray 3 for receiving a mold bath harness 4; the receiving tray 3 is made hollow and provides with a fitting 5 for supplying compressed air to the perforated upper wall of the tray; at the end of the receiving tray 3 opposite to the extruder, the limit switch 6 is fixed; cutter 7 is a two-blade rotor mounted on axis 8 with a minimum gap relative to extruder 1. Plate 9 is installed on the side of the receiving tray; below the plate 9, on the axis 10, circular knives 11 are mounted, the distances between which are rigidly fixed by spacers 12. Above the circular knives 11 (i.e., circular blades), rollers 13 are mounted on axes 14 parallel to the axis 10 of the circular knives. In the rollers 13 are made slots 15, which include the edges of the knives 11. The gap between the rollers 13 is equal to 0.8-0.5550 diameter of the harness 4. One of the rollers is installed with the ability to move in the horizontal grooves 16, made in the frame. Next to the disk knives 11, a pitched board 17 is installed. Under the pitch board 17 is mounted conveyor 18 for pellets 19 (see bottom portion of page 2 to page 3, upper half portion). The operation of the device is discussed on page 3, bottom portion. The granulator is intended for the manufacture of cylindrical granules with a diameter of 18 mm and a length of 18 mm (hence, spherical, which reads on claims 2-4 and 13-15) with an axial cylindrical channel with a diameter of 5 mm (see page 4, 1st  full paragraph). SU ‘477, however, fails to disclose the chemical being an anionic component having at least one anionic sulfonate surfactant and at least one anionic fatty alcohol-based sulfate surfactant; and a granule-forming agent as recited in independent claims 1 and 13; and the incorporation of a fragrance and/or enzyme to the solid mixture as recited in claim 20. 
	Raehse, an analogous art, teaches melt granules for detergents and cleaning agents (see abstract), for washing laundry (see paragraph [0002]), wherein the granules comprise at least one detergent or cleaning agent ingredient that is solid at room temperature (i.e., 20oC ), in particular fatty alcohol polyglycol ethers (fatty alcohol ethoxylates) (which are nonionic surfactants), at least one other solid detergent or cleaning agent ingredient and/or at least one liquid (see paragraphs [0006]-[0008], [0045]). The at least one solid detergent ingredient may comprise anionic surfactant compounds comprising, for example, alkylbenzenesulfonates, alkyl ether sulfates, alkyl sulfates or mixtures thereof (see paragraph [0098]). Another suitable solid detergent or cleaning agent ingredient is a builder (which reads on the “granule-forming agent”) (see paragraph [0092]-[0093}). The total surfactant content of the resulting products is preferably less than 80 wt% and greater than 2 wt%, based on the total agent (see paragraph [0108]). The weight ratio of  the at least one detergent or cleaning agent ingredient that is solid at room temperature to the added solid detergent or cleaning agent ingredients, like for example the anionic surfactants, is in the range of 1/10 to 10/1 (see paragraph [0106]). The solid detergent or cleaning agent may contain one or more substances like enzymes and scents (i.e., fragrances)  (see paragraph [0110]; see also paragraphs [0091] and [0116]- [0117]).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare cylindrical or spherical granules comprising alkylbenzenesulfonate, alkyl sulfate, builders, fragrances and/or an enzyme in the granulation method of SU ‘477 because SU ‘477 specifically desires a chemical in the granulation process and Raehse provides such chemical for washing laundry.
	Regarding claims 9-10, 16 and 18,  SU ‘477 in view of Raehse teaches the features as discussed above. In addition, Raehse teaches that the solid product comprises anionic surfactants, e.g. alkylbenzenesulfonate, alkyl sulfate in amounts of advantageously 5-30 wt%, and the builders (i.e., granule-forming agent in amounts of 5-60 wt% (see paragraphs [0229]-[0232]). SU ‘477 in view of Raehse, however, fails to disclose the combined sulfonate and sulfate surfactant in an amount of 15 wt% to 75 wt%,  and the granule-forming agent in an amount of 3 wt% to 15 wt%, based on a total amount of the solid product as recited in claims 9 and 18; and the ratio of the amount of the sulfonate surfactant to the sulfate surfactant as recited in claims 10 and  16. 
With respect to the amount of the combined sulfonate and sulfate anionic surfactants and the amount of the builder, considering the above teachings of SU ‘477 and Raehse, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portions of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the ratio of the amount of the sulfonate surfactant to the sulfate surfactant, Raehse teaches that the solid product comprises anionic surfactants, e.g. alkylbenzenesulfonate, alkyl sulfate in amounts of advantageously 5-30 wt%, however, even though Raehse is silent as to the specific proportions of the alkylbenzenesulfonate and alkyl sulfate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of the alkylbenzenesulfonate and alkyl sulfate to be non-critical,  which means that each proportion can vary in a wide range, hence, would overlap those recited. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the proportions of the alkylbenzenesulfonate and alkyl sulfate through routine experimentation for best results.
	Regarding claims 11-12, 17 and 19, SU ‘477 in view of Raehse teaches the features as discussed above. SU ‘477 in view of Raehse, however, fails to disclose the cohesion and firmness of the solid product as recited in claims 11-12, 17 and 19. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid product of SU ‘477 in view of Raehse to exhibit cohesion and firmness properties within those recited because similar components and similar process steps have been utilized, hence, would result in products having similar properties. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                         /LORNA M DOUYON/                                                                         Primary Examiner, Art Unit 1761